Citation Nr: 0428994	
Decision Date: 10/21/04    Archive Date: 10/28/04	

DOCKET NO.  03-05 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia



THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran for heart disease and surgery provided at the 
Winchester Medical Center in January 2002.  



REPRESENTATION

Appellant represented by:	To be determined



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION


The veteran had active military duty from March 1962 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Martinsburg, West Virginia.  The VAMC initially denied 
payment or reimbursement for all medical treatment received 
by the veteran at the Winchester Medical Center commencing on 
January 19, 2002, but later agreed to pay for the veteran's 
initial emergency room (ER) services provided for evaluation 
of left-sided back pain and shoulder pain from a slip and 
fall injury up until the point of stabilization.  The veteran 
has continued this appeal as to the VAMC's denial of payment 
for follow-up treatment for heart disease and coronary artery 
bypass graft surgery which followed the veteran's initial ER 
treatment.  For the reasons provided below, this case is not 
ready for appellate review, and must be remanded to the VAMC 
for additional evidentiary development and procedural due 
process compliance.  


REMAND

Initially, the Veterans Claims Assistance Act of 2000 (VCAA) 
requires that VA make reasonable efforts to notify claimants 
and representatives of the evidence necessary to substantiate 
claims, and to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims.  A 
review of the medical expense folder forwarded by the VAMC 
reveals that the veteran has, at no time during the pendency 
of this appeal, been notified of the expanded duties to 
assist and notify under VCAA.  This fact alone requires 
remand by the Board for compliance.  The veteran must be 
provided a notification which informs him of the laws and 
regulations governing his pending appeal, of the evidence 
necessary to substantiate his claim, of the evidence which VA 
is responsible to collect, of the evidence the veteran is 
responsible to submit, and which must offer the veteran any 
assistance he may require in the collection of any evidence 
necessary to substantiate his claim.  The VCAA has been in 
effect since November 2000.  Although the veteran may have 
been informed of certain statutory provisions governing his 
claim, he has not been provide with a simple explanation of 
the evidence necessary to substantiate his claim and, in this 
regard, it is not entirely clear from the evidence in the 
medical expense file of the actual reason(s) his claim has 
been denied.  

There are multiple notifications on file to the veteran and 
to various private health care providers informing them that 
the medical expense claim has been denied and, under the 
governing statute, the reason has been stated alternatively 
as treatment was not provided for a service-connected 
disability, or VA facilities were reasonably available, or 
treatment provided was not of an emergent nature.  

The majority of these notifications rely upon the fact that 
heart disease, the disability for which treatment was 
provided, was not service connected.  The reconstructed 
claims folder from the supervising VA regional office (RO) 
includes evidence that, subsequent to the VAMC denial of his 
medical expense claim, the veteran was granted service 
connection for heart disease, status-post coronary artery 
bypass graft, as associated with his previously service-
connected diabetes mellitus, with a 100 percent evaluation 
made effective from January 19, 2002, a date which 
corresponds with the veteran's initial ER admission to the 
Winchester Medical Center.  Accordingly, the effective date 
of the allowance of service connection for the veteran's 
postoperative heart disease makes treatment provided for 
heart disease at the Winchester Medical Center, treatment for 
a service-connected disability in accordance with 38 
U.S.C.A. § 1728 (West 2002).  

The remaining relevant inquiries in this appeal under that 
statute are whether the veteran's treatment for heart disease 
at the Winchester Medical Center was "rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health," and/or whether VA or other Federal 
facilities "were not feasibly available, and an attempt to 
use them before hand would not have been reasonable, sound, 
wise, or practical."  38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Although there are conclusory statements on file that the 
veteran's private medical treatment was not emergent in 
nature, and that VA facilities were feasibly available, these 
conclusory statements do not constitute competent evidence 
establishing those facts.  This claim (including the medical 
expense file and the veteran's claims folder) must be 
presented to a physician competent to diagnose and treat 
heart disease for a thorough review of the medical evidence 
on file, and the production of a reasoned clinical opinion as 
to whether, subsequent to the veteran's initial ER treatment 
for left-sided back pain and shoulder pain attributable to a 
slip and fall injury, the veteran's follow-on medical 
treatment for heart disease, which occurred over the next 
several days and/or weeks, was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  In this regard, the VA physician 
conducting this medical review must consider the May 2002 
statement from Dr. Pittaluga which includes a clinical 
discussion of the emergent nature of the veteran's heart 
disease and which questions the reasonable availability of VA 
facilities.  

Also, although there is no indication in the medical expense 
folder, the veteran's reconstructed claims folder indicates 
that he may have an outstanding appointment of a veteran's 
service organization as a representative in all matters 
pending before VA.  All veterans are entitled to 
representation on matters such as the one now pending on 
appeal.  38 C.F.R. § 20.600 (2004).  If the veteran has an 
outstanding appointment of a representative, this 
representative must be provided with a copy of the VCAA 
notice described above and provided the opportunity of 
representing the veteran during the pendency of this 
continuing appeal.  

The Board notes that payment or reimbursement for emergency 
services for nonservice-connected disabilities in non-VA 
facilities might also be authorized under 38 U.S.C.A. § 1725 
(West 2002), and that VA has issued regulations implementing 
that law at 38 C.F.R. § 17.1000-1008 (2004).  Although there 
is one brief statement in the medical expense folder 
indicating that the veteran has alternate insurance, it is 
entirely unclear whether the veteran's claim for payment of 
unauthorized medical expenses has been considered under this 
alternative theory of entitlement.  

In view of the foregoing, this case must be REMANDED to the 
VAMC for the following action:  

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VAMC must determine whether the 
veteran has a valid appointment of a 
Veteran's Service Organization on file 
and, if so, provide a copy of such notice 
to that representative as well.  The VAMC 
should also contact the veteran's 
supervising RO in Roanoke, VA, to 
discover whether the veteran's original 
claims folder has been located and, if 
so, ask that it be forwarded to the VAMC 
for use in addressing the current appeal.  

2.  The adjudicator should conduct 
whatever research is necessary into the 
records of the VAMC to determine whether, 
on January 19 and 20, 2002, the veteran 
could have been admitted, provided a bed, 
and provided prompt medical treatment for 
his heart disease based upon availability 
of beds and staff at that time.  In this 
regard, the Board would direct the 
adjudicator's attention to Dr. 
Pittaluga's May 2002 letter where he 
stated that in his experience, transfers 
to the Martinsburg VAMC required a wait 
of 3 to 10 days.  The results of this 
research must be reduced to a written 
report which is added to the medical 
expense folder.  

3.  After completing the above 
development, the veteran's medical 
expense file, including any evidence 
developed above, and his VA claims 
folder, must be referred to a VA medical 
doctor who is qualified to diagnose and 
treat heart disease for the production of 
an opinion as to whether the veteran 
could have safely been transferred from 
Winchester to Martinsburg on January 19 
or 20, 2002, after his ER treatment at 
Winchester for left-sided back pain and 
shoulder pain for a slip and fall had 
been stabilized.  This report must 
include a discussion of the clinical 
evidence on file, including the medical 
records of the veteran's emergency and 
follow-up treatment for heart disease at 
the Winchester Medical Center.  This 
medical opinion must include a discussion 
of the evidence on file and must indicate 
whether the veteran's follow-up treatment 
at Winchester Medical Center for heart 
disease was of a medical emergency of 
such nature that delay would have been 
hazardous to life or health, and whether 
an attempt to use them beforehand would 
or would not have been reasonable, sound, 
wise or practical.  

4.  After completion of the above 
development, the issue on appeal should 
again be addressed by adjudication 
personnel and, if the benefit sought 
remains denied, the veteran (and his 
representative, if any) must be furnished 
a supplemental statement of the case 
which includes a discussion of compliance 
with VCAA, the development requested in 
this remand, and an adjudication of the 
determination of the veteran's claim 
under 38 U.S.C.A. §§ 1725 and 1728, and 
each given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with 
appellate procedures.  If the veteran's 
original claims folder has been located, 
it must be returned to the Board together 
with the medical expense file (otherwise 
return the reconstructed claims folder).  
The veteran need take no action until 
notified by the VAMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

